Barnes, Judge.
Division 2 of the decision of the Court of Appeals in this case having been reversed by the Supreme Court, Nolan Road West v. PNC Realty Holding Corp. &c., 274 Ga. 742 (559 SE2d 447) (2002), that portion of our decision in Nolan Road West v. PNC Realty Holding Corp. &c., 248 Ga. App. 248 (544 SE2d 750) (2001), is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed as to Division 2.


Blackburn, C. J., and Eldridge, J., concur.